t c memo united_states tax_court who515 investment partners tybg llc tax matters commissioner of internal revenue respondent partner petitioner v docket no filed date kyle r coleman for petitioner russell scott shieldes for respondent memorandum opinion chiechi judge this case is before the court on respondent’s motion for partial summary_judgment the court will grant respondent’s motion 1respondent filed a memorandum of law and a declaration of respondent’s attorney in support of respondent’s motion for partial summary_judgment the court will refer collectively to that motion that memorandum of law and that declaration as respondent’s motion background the record establishes and or the parties do not dispute the following at the time the petition was filed who515 investment partners who515 had been dissolved and did not have a principal_place_of_business at least during the period september to date mark scholten mr scholten owned a 100-percent interest in a flowthrough entity known as tybg llc tybg that was to be disregarded for federal_income_tax tax purposes at least during the same period denise scholten ms scholten owned a 100-percent interest in a flowthrough entity known as tybg ii llc tybg ii that was to be disregarded for tax purposes at a time not established by the record during mr scholten also owned an interest in a flowthrough entity known as mdgma ltd mdgma mdgma had a taxable_year that ended on date 2tybg is the tax_matters_partner in this case 3the court will sometimes refer collectively to mr scholten and ms scholten as the scholtens 4the record does not establish the extent of mr scholten’s interest in mdgma or whether ms scholten also owned an interest in that flowthrough entity around date who515 was formed as a general partnership5 under the laws of texas and became subject_to the provisions of sections at that time tybg and tybg ii owned virtually all of the partnership interests in who515 as respective 100-percent owners of tybg and tybg ii the scholtens were indirect partners of who515 on date tybg and tybg ii transferred their respective interests in who515 to an s_corporation known as tall tree capital inc tall tree which had a taxable_year that ended on date after those transfers by tybg and tybg ii to tall tree on date mr scholten through tybg and ms scholten through tybg ii each owned a 50-percent interest in tall tree and thus remained indirect partners of who515 5the court’s use of the words partnership and partners is for convenience only and not for substantive purposes 6all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 7throughout who515’s existence the scholtens’ three minor children owned a total of one percent of who515 who515 dissolved and liquidated on date who515 had a short taxable_year that began on date and that ended on date on date who515 filed form_1065 u s return of partnership income who515 form_1065 for its taxable_year ended date in that form who515 designated petitioner tybg as its tax_matters_partner on date the scholtens filed a joint tax_return return for their taxable_year in that return the scholtens as indirect partners of who515 and as indirect owners of tall tree claimed respective losses attributable to who515 and to tall tree on date the scholtens executed form 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership scholtens’ form 872-i on date an authorized representative of respondent executed the scholtens’ form 872-i that form stated in pertinent part mark a denise m scholten and the commissioner of internal revenue consent and agree to the following the amount of any federal_income_tax due on any return s made by or for the above taxpayer s for the period s ended date may be assessed at any time on or before date without otherwise limiting the applicability of this agreement this agreement also extends the period of limitations for assessing any_tax including additions to tax and interest attributable to any partnership items see sec_6231 affected items see sec_6231 computational adjustments see sec_6231 and partnership items converted to nonpartnership_items see sec_6231 on date respondent issued to tybg a notice of final_partnership_administrative_adjustment fpaa with respect to who515 for its taxable_year ended date in the fpaa respondent proposed certain adjustments to the who515 form_1065 discussion the court may grant summary_judgment where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in respondent’s motion respondent seeks partial summary_judgment in respondent’s favor that the statute_of_limitations does not bar respondent from assessing and collecting tax and penalties attributable to the partnership items of who515 for the taxable_period ending date according to respondent there is no genuine dispute of material fact and a decision may be rendered as a matter of law in respondent’s favor with respect to that statute_of_limitations issue petitioner does not contend that there is any genuine dispute of material fact that precludes the court from resolving the statute_of_limitations issue presented in respondent’s motion however it is petitioner’s position that a decision should be rendered as a matter of law in petitioner’s favor with respect to that statute_of_limitations issue the dispute between the parties with respect to the statute_of_limitations issue presented in respondent’s motion is a legal dispute that dispute concerns whether mr scholten and ms scholten by signing the scholtens’ form 872-i consented to extend until date the period within which respondent may assess any_tax of theirs including additions to tax and interest for their taxable_year that is attributable to any partnership items affected items computational adjustments and partnership items converted to nonpartnership_items that are in turn attributable to who515 for its taxable_year ended date petitioner maintains that they did not respondent maintains that they did before addressing the disagreement of the parties the court will summarize certain statutory provisions that control the court’s resolution of that disagreement we turn first to sec_706 relating to the computation of the taxable_income of a partner sec_706 requires that in computing the taxable_income of a partner for a taxable_year of the partner the inclusions required by sec_702 income and credits of a partner and sec_707 guaranteed payments with respect to a partnership are to be based on the income gain loss deduction or credit of the partnership for any taxable_year of the partnership that ends within or with the taxable_year of the partner to illustrate the rule in sec_706 if the taxable_year of a partnership ends on date and the taxable_year of a partner of that partnership ends on date the partner must take into account in computing the partner’s taxable_income for the taxable_year of the partner ending date the partner’s distributive_share of partnership items set forth in sec_702 for the partnership for its taxable_year ending date see sec_1_706-1 income_tax regs the court will now summarize certain statutory provisions relating to the period during which the commissioner of internal revenue commissioner may assess the tax of a partner as pertinent here sec_6501 prescribes a period of three years after a return is filed within which the commissioner generally may assess the tax8 of any person that is attributable to any partnership_item or affected 8the term tax also includes additions to tax additional_amounts and penalties sec_6665 for convenience the court will refer only to tax and continued item see 114_tc_533 for this purpose the term return means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit sec_6501 the period of limitations prescribed by sec_6501 may be extended if the taxpayer and the commissioner consent to an extension in writing sec_6501 section a prescribes the following minimum period within which the commissioner may assess the tax of any person eg any partner which is attributable to any partnership_item or affected_item three years after the later of the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions see 579_f3d_391 continued not to tax and penalties the term tax does not include interest however interest on any_tax may be assessed and collected at any time during the period within which the tax to which such interest relates may be collected sec_6601 9the minimum period of time within which the commissioner may assess the tax of any person which is attributable to any partnership_item or any affected_item may be extended see sec b 5th cir aff’g tcmemo_2007_289 481_f3d_1351 fed cir 331_f3d_972 d c cir aff’g in part remanding in part tcmemo_2002_97 rhone-poulenc surfactants specialties l p v commissioner t c pincite the minimum period prescribed by section within which the commissioner may assess the tax of any partner that is attributable to any partnership_item or any affected_item may expire before or after the period prescribed by sec_6501 within which the commissioner may assess the tax of that partner see rhone-poulenc surfactants specialties l p v commissioner supra in no event will the period within which the commissioner may assess the tax of any partner that is attributable to any partnership_item or any affected_item expire before the period prescribed by section with the foregoing statutory provisions in mind the court will address petitioner’s position that mr scholten and ms scholten did not consent by signing the scholtens’ form 872-i to extend until date the period within which respondent may assess their tax for their taxable_year that is attributable to any 10the u s court_of_appeals for the district of columbia circuit is the court to which an appeal in this case would normally lie see sec_7482 partnership items affected items computational adjustments and partnership items converted into nonpartnership_items that are in turn attributable to who515 for its taxable_year ended date in support of that position petitioner argues the partnership’s who515’s taxable_year is the tax_year ended date in order for the scholtens’ form_872 -i to be effective the consent would have to list both the tax periods ended date and date or two consents could have been executed neither was done petitioner’s argument reflects a misunderstanding or a total disregard of the applicable statutory provisions that control the court’s resolution of the dispute between the parties as to the legal effect of the scholtens’ form 872-i in the scholtens’ form 872-i pursuant to sec_6501 mr 11the scholtens’ form 872-i states in pertinent part mark a denise m scholten and the commissioner of internal revenue consent and agree to the following the amount of any federal_income_tax due on any return s made by or for the above taxpayer s for the period s ended date may be assessed at any time on or before date without otherwise limiting the applicability of this agreement this agreement also extends the period of limitations for assessing any_tax including additions to tax and interest attributable to any partnership items see sec_6231 affected items see sec_6231 computational adjustments see sec_6231 and partnership items converted to nonpartnership_items see sec_6231 scholten and ms scholten expressly extended until date the period within which respondent may assess their tax for their taxable_year ended date that is attributable to any partnership items affected items computational adjustments and partnership items converted into nonpartnership_items see sec b 127_tc_75 any such items and adjustments include such items and adjustments attributable to who515 whose taxable_year ended date that is because that taxable_year of who515 ended within the scholtens’ taxable_year ended date and sec_706 requires the scholtens to take into account in computing their taxable_income and their tax for their taxable_year ended date their respective distributive shares of any partnership items set forth in sec_702 for who515’s taxable_year ended date mr scholten and ms scholten thus expressly consented in the scholtens’ form 872-i to respondent’s assessing on or before date any_tax of theirs for their 12section b provides any agreement under sec_6501 shall apply with respect to the period described in subsection a of section ie the period for assessing any_tax with respect to any person eg any partner which is attributable to any partnership_item or affected_item for a partnership taxable_year only if the agreement expressly provides that such agreement applies to tax attributable to partnership items taxable_year attributable to any partnership items affected items computational adjustments and partnership items converted into nonpartnership_items including any such items and adjustments that are attributable to who515 for its taxable_year ended december dollar_figure on date before the period of limitations specified in the scholtens’ form 872-i expired on date respondent issued to tybg the fpaa with respect to who515 for its taxable_year ended december dollar_figure as a result the period specified in the scholtens’ form 872-i within which respondent may assess the tax of mr scholten and ms scholten for their taxable_year ended date that is attributable to inter alia any partnership items or any affected items that are in turn attributable to who515 is suspended 13on date an authorized representative of respondent executed the scholtens’ form 872-i and thereby consented to the extension specified in that form see sec_6501 14if respondent had issued to tybg after date the fpaa with respect to who515 for its taxable_year ended date which respondent did not partnership-level proceedings with respect to who515 would have been of no avail because the period within which respondent could have assessed the tax of mr scholten and ms scholten for their taxable_year attributable to who515 for its taxable_year ended date would have expired see 114_tc_533 see sec d rhone-poulenc surfactants specialties l p v commissioner t c pincite in further support of petitioner’s position that mr scholten and ms scholten did not consent in the scholtens’ form 872-i to extend until date the period within which respondent may assess their tax for their taxable_year attributable to any partnership items affected items computational adjustments and partnership items converted into nonpartnership_items that are in turn attributable to who515 for its taxable_year ended date petitioner argues that the scholtens did not intend to do so when they signed that form according to petitioner when mr scholten and ms scholten executed the scholtens’ form 872-i they did not have in mind extending the period within which respondent may assess their tax for their taxable_year attributable to any such items and any such adjustments petitioner maintains that when mr scholten and ms scholten executed the scholtens’ form 872-i they believed that they were extending the period within which respondent may assess their tax for their taxable_year attributable to flowthrough items that are attributable only to tall tree an s_corporation in which mr scholten and ms scholten each owned a 50-percent interest and mdgma a flowthrough entity in which mr scholten owned an interest that had respective taxable years ended date the scholtens’ subjective beliefs regarding the entities to which petitioner contends they intended the scholtens’ form 872-i to apply do not determine whether mr scholten and ms scholten consented in that form to extend the period within which respondent may assess their tax for their taxable_year attributable to any partnership items affected items computational adjustments and partnership items converted into nonpartnership_items that are in turn attributable to who515 for its taxable_year ended date in determining the terms of a written form in which a taxpayer consents to extend the period within which the commissioner may assess the taxpayer’s tax the court considers objective manifestations of assent as evidenced by the overt acts of the parties not secret intentions 90_tc_684 mr scholten and ms scholten intentionally signed the scholtens’ form 872-i and thereby manifested their assent to the terms set forth in that form see id mr scholten and ms scholten in express and unambiguous language in the scholtens’ form 872-i extended without limitation the period within which respondent may assess their tax for their taxable_year attributable to any 15see supra note partnership items affected items computational adjustments and partnership items converted into nonpartnership_items on the record before the court the court finds that pursuant to sec_6501 mr scholten and ms scholten consented in the scholtens’ form 872-i to extend until date the period of limitations prescribed by sec_6501 within which respondent may assess their tax for their taxable_year attributable to any partnership items affected items computational adjustments and partnership items converted to nonpartnership_items that are in turn attributable to who515 for its taxable_year ended date based upon the court’s examination of the entire record before the court the court finds that respondent is not barred from assessing and collecting tax of the scholtens for their taxable_year attributable to partnership items affected items computational adjustments and partnership items converted to nonpartnership_items that are in turn attributable to who515 for its taxable_year ended date the court has considered all of the contentions and arguments of the parties that are not discussed herein with respect to the matters that the court addresses herein and the court finds them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motion will be issued
